Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-16 and 19-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Claim 1 recites the limitation “the transmission” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
(2) Claim 1 recites the limitation “the user’s subscription” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
(3) Claim 9 recites the limitation “the transmission” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
(4) Claim 9 recites the limitation “the user’s subscription” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
(5) Claim 19 recites the limitation “the user’s subscription” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
“the user’s subscription” in line 8.  There is insufficient antecedent basis for this limitation in the claim.


4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-16, 19-20, 22-28 and 30-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 20180227302) (hereinafter Lee).


    PNG
    media_image1.png
    530
    816
    media_image1.png
    Greyscale

	Regarding claims 1, 9, 19 and 27:
As shown in figures 1-18, Lee discloses a network node for use as an Access Mobility Function, AMF (205 in figure 2), for controlling the transmission of user data (par 0017, 0067-0068) of a telecommunications network (figures 1-5), the network node comprising: 
a receiver configured to: 
receive NAS policy control data from a Policy Control Function, PCF (par 0041), the NAS policy control data (par 0017, 0067-0068) identifying a user, being based on the user's subscription to the telecommunications network and comprising at least one authorization parameter identifying whether the user is permitted to transmit user data over the NAS (see figure 3B, par 0041, par 0076-0087); and 
receive from one of a User Equipment (115 in figure 3B), UE, and an Application Server (205a in figure 3B), AS, an NAS transmission request identifying the user and requesting transmission of user data over the NAS (see figure 3B, par 0041, par 0076-0087); and 
an NAS transmission authorizer (see 385 in figure 3B) configured to control whether the transmission of the user data over the NAS should be authorized based on the authorization parameters and the NAS transmission request (par 0040-0044, par 0087).

Regarding claims 2, 10, 22 and 30:
Lee further discloses wherein the authorization parameters comprise at least one of: 
whether the user is permitted to transmit user data over the NAS (see figure 3B, abstract); 4Attorney Docket No: 1557-1094PUS (P71876_US 1)
at least one payload type 
an authorized rate at which the user may transmit the user data over the NAS; and 
a maximum number of authorized requests for the user.  

Regarding claims 3 and 11:
Lee further discloses wherein when the authorization parameters (see 385 in figure 3B) comprise at least one payload type (see figure 3B, abstract) (in the specification of instant application, page 3, lines 19-24, the applicant discloses “It has been considered to transmit different kinds of payload types over NAS (e.g.20 Session Management (SM) signalling, Short Messaging Service (SMS) etc.). For example, one proposal is that when a UE needs to transmit a payload over the NAS, the UE creates an NAS Transport message indicating Payload Type (e.g. SMS, SM signalling), additional forwarding information, if needed, and the actual Payload.”  Thus, the examiner makes his broadest reasonable interpretation in light of the applicant’s specification that “session management” to be “payload type”.  Applicants are reminded that MPEP teaches “During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis”) that the user is permitted to transmit over the NAS, wherein the NAS transmission request comprises data identifying a payload type to be transmitted, the NAS transmission authorizer being configured to authorize the request if the identified payload type is one of the at least one payload (par 0040-0044, par 0087).  
Regarding claims 4 and 12:
Lee further discloses wherein when the authorization parameters comprise the authorized rate at which the user may transmit the user data over the NAS, the network node further comprising an NAS transmission controller configured to control the transmission of the user data over the NAS based on the authorized rate (see figures 3 A-B, par 0040-0044, 0074-0076, 0085-0087).  

Regarding claims 5, 13, 23 and 31:
Lee further discloses wherein the authorized rate at which the user may transmit the user data over the NAS is at least one of a rate per Data Network Name, DNN, per Public Land Mobile Network, PLMN (par 0022, 0040), and per network slice.  

Regarding claims 6, 14, 24 and 32:
Lee further discloses wherein the authorized rate at which the user may transmit the user data over the NAS comprises at least one of an uplink rate and a downlink rate (see uplink and downlink in figures 3 A-B, par 0040-0044, 0074-0076, 0085-0087).  

Regarding claims 7, 15, 25 and 33:
Lee further discloses wherein the NAS policy control data further comprises at least one enforcement action and wherein the NAS transmission authorizer is configured to undertake at least one of the at least one enforcement action if at least (see figures 3 and 5, par 0040-0044, 0074-0076, 0085-0087).  

Regarding claims 8 and 16:
Lee further discloses wherein the NAS policy control data further comprises at least one trigger identifying at least one event, and wherein the network node further comprises an event controller configured to monitor transmission of the user data over the NAS and to control a transmitter to transmit to the PCF a request for updated NAS policy control data if one of the at least one event occurs (see figures 3 and 5, par 0040-0044, 0074-0076, 0085-0087).

Regarding claims 20 and 28:
Lee further discloses wherein the NAS policy data determiner (370 in figure 3B) is further configured to determine the NAS policy control data based on at least one dynamic condition (par 0085, 0109). 

Regarding claims 26 and 34:
Lee further discloses wherein the NAS policy control data further comprises at least one event trigger identifying at least one event (par 0077-0078, 0084), and wherein the receiver is configured to receive a request for updated NAS policy control data if at least one of the at least one event occurs (par 0041), the network node further comprising an NAS policy updater configured to determine updated NAS policy control data based on the occurred event, and further configured to control the transmitter to (see figures 3 and 5, par 0040-0044, 0074-0076, 0085-0087).


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Faccin et al. (US 20180227743) (hereinafter Faccin).

Regarding claims 21 and 29:
Lee discloses all of the subject matter as described above except for specifically teaching wherein the dynamic conditions comprise at least one of: a time at which 
However, Faccin in the same field of endeavor teaches wherein the dynamic conditions comprise at least one of: a time at which the user data may be transmitted over the NAS; a Radio Access Technology, RAT, type (par 0052); and a load on the telecommunications network.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use a Radio Access Technology, RAT as taught by Faccin to modify the system and method of Lee in order to the selected access and mobility management function (AMF) along with the registration request (par 0052) (see KSR Rationale: Combining prior art elements according to known methods to yield predictable result). 


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KABIR A TIMORY/Primary Examiner, Art Unit 2631